Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 1 of 11 PageID #: 176



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  METRO FIBERNET, LLC                            )
                                                 )
                         Plaintiff,              )
                                                 )
         v.                                      )       Case No. 1:19-cv-03070-JPH-DML
                                                 )
  AT&T SERVICES, INC.,                           )
  CLEAR HOME, INC.,                              )
  CHAD LABONTE, and                              )
  RYAN MARGERISON,                               )
                                                 )
                         Defendants.             )

                              STIPULATED PROTECTIVE ORDER

  I.     INTRODUCTION

         Plaintiff Metro Fibernet, LLC (“MetroNet”), Defendant AT&T Services, Inc.

  (“AT&T”), and Defendant Clear Home, Inc. (“Clear Home”), pursuant to Fed. R. Civ.

  P. 26(c)(1), hereby stipulate to the following provisions of this Court’s Uniform

  Stipulated Protective Order.1

 II.     SCOPE OF PROTECTED INFORMATION

         In the course of discovery in this action, the parties may be required to produce

  information that constitutes, in whole or in part, protected information such as trade

  secrets, non-public research and development, commercial or financial information,




  1 As set forth at the conference before Magistrate Judge Lynch on August 21, 2019, AT&T Services,
  Inc. has and intends to present a challenge to personal jurisdiction. All parties agree, and the Court’s
  record reflects, that there is no waiver of that jurisdictional challenge by the presentation and entry
  of this Order.
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 2 of 11 PageID #: 177



 or other information that may cause harm to the producing party or a non-party. The

 parties anticipate production of the following categories of protected information:

    1. Business records, which may include confidential and proprietary information,

        trade secrets, personal identifying information and financial information.

    2. Materials submitted by individuals to AT&T, Clear Home or MetroNet, which

        may include personal identifying information and financial information.

 III.   DESIGNATION OF PROTECTED INFORMATION

        A.    Scope: This Order governs the production and handling of any protected

 information in this action.      Any party or non-party who produces protected

 information in this action may designate it as “Confidential” or “Attorneys’ Eyes

 Only” consistent with the terms of this Order. “Designating Party” means the party

 or non-party who so designates the protected information; “Receiving Party” means

 the party or non-party to whom such information was produced or disclosed.

 Whenever possible, the Designating Party must designate only those portions of a

 document, deposition, transcript, or other material that contain the protected

 information and refrain from designating entire documents.           Regardless of any

 designations made hereunder, the Designating Party is not otherwise restricted from

 use or disclosure of its protected information outside of this action. In addition, any

 party may move to modify or seek other relief from any of the terms of this Order if

 it has first tried in writing and in good faith to resolve its needs or disputes with the

 other party(ies) pursuant to the terms of this Order and S.D. Ind. L.R. 37-1.




                                            2
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 3 of 11 PageID #: 178



       B.     Application to Non-Parties: Before a non-party is given copies of

 designated   information    as   permitted       hereunder,   it   must   first   sign   the

 acknowledgment to be bound to these terms that is attached hereto as Exhibit A; if it

 fails to do so, the parties to this action must resolve any such dispute before making

 disclosure of designated information as permitted hereunder to the non-party. If a

 non-party wishes to make designations hereunder, it must first sign the

 acknowledgment to be bound to these terms that is attached hereto as Exhibit A.

       C.     Timing and Provisional Protection: Designations may be made at any

 time. To avoid potential waiver of protection hereunder, the Designating Party

 should designate information at the time of production or disclosure, including on the

 record during the taking of any testimony. Deposition testimony will be deemed

 provisionally protected for a period of 30 days after the transcript is released to the

 parties by the court reporter, although the parties may agree at any time to different

 timelines of provisional protection of information as Confidential or Attorneys’ Eyes

 Only as part of one or more specific depositions. To retain any designations beyond

 the provisional period, a Designating Party must designate specific pages and lines

 of deposition testimony before the provisional period has expired. Such designations

 must be made in writing so that all counsel and court reporters may append the

 designation to all copies of the transcripts.

       D.     Manner of Designation: Information may be designated hereunder in

 any reasonable manner or method that notifies the Receiving Party of the designation

 level and identifies with specificity the information to which the designation applies.



                                              3
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 4 of 11 PageID #: 179



 If made verbally, the Designating Party must promptly confirm in writing the

 designation. Whenever possible, the Designating Party should stamp, affix, or embed

 a legend of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” on each designated

 page of the document or electronic image.

 IV.   CHALLENGES TO DESIGNATED INFORMATION

       In the event that a Receiving Party disagrees at any time with any

 designation(s) made by the Designating Party, the Receiving Party must first try to

 resolve such challenge in good faith on an informal basis with the Designating Party

 pursuant to S.D. Ind. L.R. 37-1. The Receiving Party must provide written notice of

 the challenge and the grounds therefor to the Designating Party, who must respond

 in writing to the challenge within 15 days. At all times, the Designating Party carries

 the burden of establishing the propriety of the designation and protection level.

 Unless and until the challenge is resolved by the parties or ruled upon by the Court,

 the designated information will remain protected under this Order. The failure of

 any Receiving Party to challenge a designation does not constitute a concession that

 the designation is proper or an admission that the designated information is

 otherwise competent, relevant, or material.

 V.    LIMITED ACCESS/USE OF PROTECTED INFORMATION

       A.     Restricted Use: Information that is produced or exchanged in the course

 of this action and designated under this Order may be used solely for the preparation,

 trial, and any appeal of this action, as well as related settlement negotiations, and

 for no other purpose, without the written consent of the Designating Party. No



                                             4
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 5 of 11 PageID #: 180



 designated information may be disclosed to any person except in accordance with the

 terms of this Order. All persons in possession of designated information agree to

 exercise reasonable care with regard to the custody, use, or storage of such

 information to ensure that its confidentiality is maintained. This obligation includes,

 but is not limited to, the Receiving Party providing to the Designating Party prompt

 notice of the receipt of any subpoena that seeks production or disclosure of any

 designated information and consulting with the Designating Party before responding

 to the subpoena. Any use or disclosure of Confidential or Attorneys’ Eyes Only

 information in violation of the terms of this Order may subject the disclosing person

 or party to sanctions.

       B.     Access to “Confidential” Information:      The parties and all persons

 subject to this Order agree that information designated as “CONFIDENTIAL” may

 only be accessed or reviewed by the following:

              1. The Court, its personnel, and court reporters;

              2. Counsel of record for any party in this action and their employees

                 who assist counsel of record in this action and are informed of the

                 duties hereunder;

              3. The parties, including their agents and employees who are assisting

                 or have reason to know of this action, so long as each such agent or

                 employee has signed the acknowledgment to be bound to these terms

                 that is attached hereto as Exhibit A;




                                           5
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 6 of 11 PageID #: 181



             4. Experts or consultants employed by the parties or their counsel for

                purposes of this action, so long as each such expert or consultant has

                signed the acknowledgment to be bound to these terms that is

                attached hereto as Exhibit A; and

             5. Other witnesses or persons with the Designating Party’s consent or

                by court order.

       C.     Access to “Attorneys’ Eyes Only” Designations:     The parties and all

 persons subject to this Order agree that information designated as “ATTORNEYS’

 EYES ONLY” may only be accessed or reviewed by the following:

             1. The Court, its personnel, and court reporters;

             2. Counsel of record for any party in this action and their employees

                who assist counsel of record in this action and are informed of the

                duties hereunder;

             3. Experts or consultants employed by the parties or their counsel for

                purposes of this action, so long as each such expert or consultant has

                signed the acknowledgement to be bound by these terms that is

                attached hereto as Exhibit A; and

             4. Other witnesses or persons to whom the Designating Party agrees in

                advance of disclosure or by court order.

       D.    Review of Witness Acknowledgments: At any time and for any purpose,

 including to monitor compliance with the terms hereof, any Designating Party may

 demand to review all copies of Exhibit A in any Receiving Party’s possession. The



                                          6
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 7 of 11 PageID #: 182



 Receiving Party must, within 3 business days of the demand, provide all such copies

 to the Designating Party making the demand. Notwithstanding the foregoing, if the

 Receiving Party has retained an expert whose identity has not yet been disclosed to

 the Designating Party, the Receiving Party may generically identify how many

 acknowledgments that it has in its possession attributable to non-disclosed experts,

 whose acknowledgements must later be provided contemporaneously with any

 reports issued by one or more of said experts. If a Receiving Party is not required to

 disclose the identity of any consulting experts, it may not be compelled to produce

 any acknowledgments from those experts to the Designating Party. However, if the

 Designating Party provides to the Court evidence of breach of this Order via

 unauthorized leak of designated information, the Court may require an in camera

 production of all acknowledgments held by a Receiving Party in order to determine

 breach and consider enforcement of this Order.

        E.    Non-Waiver Effect of Designations:       Neither the taking of, nor the

 failure to take, any action to enforce the provisions of this Order, nor the failure to

 object to any designation, will constitute a waiver of any party’s claim or defense in

 this action or any other action or proceeding, including but not limited to a claim or

 defense that any designated information is or is not confidential, is or is not entitled

 to particular protection, or embodies or does not embody information protectable by

 law.

        F.    In-Court Use of Designated Information:        If information designated

 pursuant to this Order will or may be offered in evidence at a hearing or trial, then



                                            7
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 8 of 11 PageID #: 183



 the offering party must give advance notice to the party or non-party that designated

 prior to offering the information so that any use or disclosure may be addressed in

 accordance with the Court’s case-management or other pre-trial order, or by a motion

 in limine.

       Nothing in this Order shall be construed as a waiver by a party of any objections

 that may be raised as to the admissibility at trial of any evidentiary materials.

 VI.      CLAW-BACK REQUESTS

          A.    Failure to Make Designation: If, at any time, a party or non-party

 discovers that it produced or disclosed protected information without designation, it

 may promptly notify the Receiving Party and identify with particularity the

 information to be designated and the level of designation (the claw-back notification).

 The Receiving Party may then request substitute production of the newly-designated

 information. Within 30 days of receiving the claw-back notification, the Receiving

 Party must (1) certify to the Designating Party it has appropriately marked or, if

 substitute production has been requested, destroyed all unmarked copies that it

 received, made, and/or distributed; and (2) if it was practicably unable to mark or

 destroy any information because disclosures occurred while the Receiving Party was

 under no duty of confidentiality under the terms of this Order regarding that

 information, the Receiving Party must reasonably provide as much information as

 practicable to aid the Designating Party in protecting the information, consistently

 with the Receiving Party’s attorney-client, work-product, and/or trial-preparation

 privileges.



                                             8
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 9 of 11 PageID #: 184



       B.     Inadvertent Production of Privileged Information: The production of

 privileged or work product protected documents, whether inadvertent or otherwise,

 is not a waiver of the privilege or protection from discovery in this case or in any other

 federal or state proceeding. This Order shall be interpreted to provide the maximum

 protection allowed by Fed. R. Evid. 502(d), and the provisions of Fed. R. Evid. 502(b)

 are inapplicable to the production of documents or information as a result of this

 Order. This provision is not intended to nor shall serve to limit a Party’s right to

 conduct review of documents (electronic or otherwise) for relevance, responsiveness,

 and/or segregation of privileged and/or protected information before production. Upon

 notification of the production of privileged or work-product protected documents, the

 receiving Party shall not use or divulge the contents of such documents unless

 subsequently agreed to by the producing Party or permitted by the Court. Any such

 documents shall be returned by the receiving Party within three business days of any

 written request therefore. After returning any such document, the receiving Party

 retains the right to challenge the designation of the documents as privileged or

 otherwise protected from discovery. In the event the receiving Party becomes aware

 that the producing party has disclosed privileged or work-product protected

 documents prior to receiving notification from the producing Party, it shall sequester

 the documents, notify the producing Party as soon as practicable, and await further

 instructions. The Receiving Party must thereupon comply with Fed. R. Civ. P.

 26(b)(5) as to the information subject to the claimed protection. The parties must also




                                             9
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 10 of 11 PageID #: 185



  comply with S.D. Ind. L.R. 37-1 before seeking Court intervention to resolve any

  related dispute.

  VII.   DURATION/CONTINUED RESTRICTIONS

         A.    Handling of Designated Information Upon Conclusion of Action: Upon

  conclusion of this action, including all appeals, the Designating Party(ies) is/are

  responsible for ensuring that any party or person to whom the party shared or

  disclosed designated information in this action returns or destroys all of its copies,

  regardless of the medium in which it was stored. Within 60 days after the later of

  dismissal of this action or expiration of all deadlines for appeal, the Receiving

  Party(ies) must certify to each Designating Party that all designated information

  hereunder has been destroyed by all parties and witnesses for whom that party is

  responsible. No witness or party may retain designated information that it received

  from any other party or non-party under this Order; only counsel of record are the

  authorized agents who may retain one copy for their respective legal files, and who

  must also describe to the Designating Party the extra steps taken to seal its legal file

  containing paper and/or electronic copies of the designated information so that it is

  not accessed, used, or disclosed inconsistently with the obligations under this Order.

  This provision does not apply to the Court or Court staff.

         B.    Continued Restrictions Under this Order: The restrictions on disclosure

  and use of confidential information survive the conclusion of this action.

  VIII. REQUESTS TO SEAL




                                            10
Case 1:19-cv-03070-JPH-DML Document 40 Filed 08/22/19 Page 11 of 11 PageID #: 186



         This protective order does not authorize a party to file or maintain a document

  under seal. Any party that seeks to file any document, or any portion of a document,

  under seal, and any party that opposes its maintenance under seal, must comply with

  S.D. Ind. L.R. 5-11.



   /s/ Ian P. Goodman                           /s/ Breaden M. Douthett
   Jonathan A. Bont                             Breaden M. Douthett
   Ian P. Goodman                               Richard M. Knoth
   Mackenzie E. Skalski                         BAKER & HOSTETLER LLP
   PAGANELLI LAW GROUP                          bdouthett@bakerlaw.com
   jon@paganelligroup.com                       rknoth@bakerlaw.com
   ian@paganelligroup.com
   mackenzie@paganelligroup.com                 Counsel for Defendant AT&T Services, Inc.

   Counsel for Plaintiff Metro Fibernet, LLC

   /s/ Jon F. Pfeifer
   Cole S. Cannon
   Jon F. Pfeifer
   THE CANNON LAW GROUP, PLLC
   jon@cannonlawgroup.com
   cole@cannonlawgroup.com

   Keith L Hancock
   CATE, TERRY & GOOKINS LLC
   khancock@ctglaw.com

   Counsel for Defendant Clear Home, Inc.



         The parties, having filed their Stipulated Protective Order, and the Court,

  being duly advised, now finds that the same should be entered:


  ____________________________________                   ______________________________
  Judge, S.D. Ind.                                       Date:




                                               11
